October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SYLVIA DOUGLAS, Appellant

NO. 14-12-01016-CV                          V.

   KPH CONSOLIDATION, INC. D/B/A KINGWOOD MEDICAL CENTER,
                            Appellee
               ________________________________

      This cause, an appeal from the interlocutory summary judgment in favor of
appellee KPH Consolidation, Inc. d/b/a Kingwood Medical Center, signed October
2, 2012 and made final by the trial court’s severance order of October 19, 2012,
was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Sylvia Douglas to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.